Citation Nr: 0913153	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  03-34 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory 
disability, to include as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to 
December 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Regional Office (RO) that denied the Veteran's claim for 
service connection for a respiratory disability, to include 
as due to asbestos exposure.  This case has been before the 
Board in October 2005 and again in December 2007, and was 
remanded to ensure due process and for additional development 
of the record, respectively.  The case is again before the 
Board for appellate consideration.


FINDING OF FACT

A lung disability was initially manifested many years after 
service, and there is no competent medical evidence linking 
it to service.  


CONCLUSION OF LAW

A lung disability, to include as due to exposure to asbestos, 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In a March 2002 letter, issued prior to the rating decision 
on appeal, and in a February 2007 letter, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  The February 2007 letter also advised the 
appellant of how the VA determines a disability rating and 
assigns an effective date, and the type of evidence which 
impacts such.  The case was last readjudicated in November 
2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, Social Security Administration records, 
private and VA medical records, the reports of VA 
examinations and the Veteran's testimony at a hearing before 
the undersigned.  The Veteran has referred to treatment at a 
private facility for a pneumothorax in 1977.  He noted in 
April 2008 that he had attempted to obtain the records, but 
that he was advised that they were not available.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by providing evidence and 
argument regarding his claim, including testifying at a 
hearing.  Thus, the Veteran has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

The Veteran asserts that service connection is warranted for 
a lung disability.  He reports that he worked on the flight 
deck in service, and that he pumped fuel into planes.  He 
states that part of his right lung was removed in 1977, and 
he attributes his lung disability to cleaning vents and fuel 
tanks while he was in service.  He also points out that he 
was exposed to asbestos on the ships on which he served.

The evidence supporting the Veteran's claim includes his 
statements and some of the medical evidence of record.  The 
service treatment records reveal that a tuberculosis contact 
follow-up in June 1974 indicted that the Veteran had been 
seen for evaluation of a left upper lobe infiltrate.  

When admitted to a private hospital in July 1992, the Veteran 
reported a past medical history of a spontaneous pneumothorax 
on the right side.  A history of a right thoracotomy was also 
noted.  He complained of left chest pain and shortness of 
breath beginning on the day of admission.  The diagnosis was 
left spontaneous pneumothorax.

The Veteran was seen by a private physician in November 1999.  
The impressions were chronic obstructive pulmonary disease 
and history of spontaneous pneumothorax.  

On VA respiratory examination in September 2002, the Veteran 
related that he had been required to clean fuel tanks in 
service, and that this exposed him to jet fuel.  He claimed 
that after several weeks of doing this, he was no longer able 
to breathe easily and was relieved of that duty.  He asserted 
that he developed a pneumothorax in December 1977, and, 
because of repeated pneumothoracies, underwent a lobectomy of 
the right lung.  The examiner concluded that it was not 
possible to state whether the pneumothoracies and partial 
pneumonectomy were the result of exposure to cleaning agents 
or jet fuel.  He also commented that it was not possible to 
determine if the Veteran's lung condition was secondary to 
asbestos exposure without resorting to speculation.

The evidence against the Veteran's claim includes the service 
treatment records and the post-service medical evidence.  
While he was seen in service following exposure to 
tuberculosis, the fact remains that the remainder of the 
service treatment records are negative for complaints or 
findings relating to a lung disability.  A clinical 
evaluation of the lungs on the separation examination in 
October 1975 was normal, and a chest X-ray was within normal 
limits.  

The Veteran was again afforded a respiratory examination by 
the VA in October 2008.  The examiner indicated that he 
reviewed the claims folder.  A pulmonary function test 
revealed mild obstructive airways disease.  The diagnoses 
were bullous emphysema with recurrent pneumothorax and 
chronic obstructive pulmonary disease.  The examiner opined 
that it was less likely than not that the Veteran's current 
respiratory disability was caused by or a result on an in-
service event, to include exposure to asbestos.  He observed 
that the Veteran's initial medical history was typical of 
recurrent pneumothorax due to rupture of emphysematous blebs, 
and that his current condition was one of obstructive lung 
disease of chronic obstructive pulmonary disease, rather than 
restrictive lung disease as would be expected in asbestos-
related pulmonary disease.  

The only evidence supporting the Veteran's claim that his 
current lung disability is related to service consists of his 
statements.  Although he is competent to state his symptoms, 
he is not, as a layperson, qualified to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  In contrast, the 
medical opinion of record is predicated on a review of the 
claims folder, and the Board finds that it is of greater 
probative value than the Veteran's allegations regarding the 
relationship of his lung disability to service.  The Board 
concludes, accordingly, that the preponderance of the 
evidence is against the claim for service connection for a 
lung disability, to include as due to exposure to asbestos.  




ORDER

Service connection for a lung disability, to include as due 
to exposure to asbestos, is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


